Citation Nr: 1429356	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for pneumonia.

3. Entitlement to service connection for a bladder or urinary disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA include treatment records from the VA Tennessee Valley Healthcare System dated October 2011 to December 2011; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The issue of entitlement to service connection for a kidney disorder, to include chronic kidney disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a bladder or urinary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral tinnitus is related to his military service.

2. At the March 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw his appeal regarding the issue of service connection for pneumonia.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, bilateral tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for pneumonia are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Tinnitus

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  Upon VA examination in July 2011, bilateral tinnitus was diagnosed.

The second Shedden element is also met.  During his active duty service, the Veteran worked as a Power Generator Specialist, General Equipment Operator/Mechanic, and a Vehicle Repairmen/Mechanic.  See Service Personnel Records.  The Veteran testified at his March 2013 Board hearing that he worked around four running generators for eight-to-twelve hours per day, that they had to yell to be heard over the generators, the generators had to be maintained twenty-four hours per day, and that he slept about twenty feet from the running generators.  See also February 2012 Veteran statement.  The Veteran also testified that while he worked for transportation the trucks were kept running, and that he had to maintain the trucks.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral tinnitus.  

Upon VA examination in July 2011, the Veteran reported that he did not remember exactly when his tinnitus began, but that he believed it was about thirty years prior, and that he remembered his ears temporarily ringing after being around generators during service.  The VA examiner opined that the Veteran's current tinnitus was not likely related to his service because there was no mention of tinnitus in the Veteran's service treatment records, the Veteran denied tinnitus upon separation, there was no mention of tinnitus in any records of evidence following the Veteran's separation, and the Veteran had occupational noise exposure following service.  

During his March 2013 Board hearing, the Veteran testified he remembers buzzing or ringing in his ears during service when he would get up after being with the generators all night.  The Veteran stated that he did not report the ringing in his ears because he thought it was part of the job, that everyone had it, and that while deployed in Vietnam they only had a medic who could not have done anything.  The Veteran further testified that he continued to have the ringing in his ears after he left service, and that it has gotten worse over the years.  The Veteran also stated that he did not seek treatment after service because he thought the ringing was normal, a doctor once told him it was normal, and that he does not receive treatment now because there is no treatment.  The Veteran also testified that after service he did have occasional occupational noise exposure, but that they had mandatory ear protection, and that his tinnitus symptoms began before he started working. 

The Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

Although the VA examiner's nexus opinion was negative, the Board notes it was based on the finding that the Veteran service treatment records, and post-service treatment records, did not mention tinnitus.  The Board notes the Veteran has consistently reported that he first experienced tinnitus in service, that he has experienced tinnitus since service, and it is progressively getting worse.  As discussed above, the Veteran is competent to testify as to his observed symptoms.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused tinnitus, and which he has experienced since service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral tinnitus.

Pneumonia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his hearing before the undersigned, the Veteran expressed a desire to withdraw the claim of service connection for pneumonia.  As the Veteran has withdrawn the issue of service connection for pneumonia, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.

The appeal with respect to the claim of service connection for pneumonia is dismissed.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran contends that his current bladder or urinary disorder began during service after he was hospitalized, and that he has experienced urinary problems and symptoms since service.  See, e.g., March 2013 videoconference hearing testimony; August 2011 substantive appeal.  The Veteran also contends that his current urinary problems may be related to his herbicide exposure in Vietnam.  See February 2010 Veteran statement; December 2008 claim.

The Veteran's private and VA treatment records show that interstitial cystitis and benign prostatic hypertrophy (BPH) with lower urinary tract symptoms (LUTS) have been diagnosed.  See December 2008 Dr. R.R.C. treatment note; May 1999 VA treatment note.  The Veteran's service treatment records show that he was hospitalized in 1967 complaining of left flank pain, that he was treated with increased fluids, and that a kidney stone was diagnosed.  The Veteran testified at his March 2013 Board hearing that after his hospitalization in service, he would have to get up multiple times at night to void, but that he did not receive any further treatment.  The Veteran further testified that his urinary symptoms have continued since service, and gotten progressively worse over the years.  In April 2013, the Veteran's private urologist, Dr. R.R.C., submitted a statement that the Veteran has a history of difficulty voiding for more than twenty years, and that there is "a potential connection with armed forces service and urinary problems."  Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bladder or urinary disorder.

Further, although the Veteran has indicated that he has received treatment from Dr. R.R.C. since 1984, only treatment records from November and December 2008 are of record.  But see April 2009 VCAA notice letter (informing the Veteran that two requests to Dr. R.R.C. for treatment records had been made, and that it was his responsibility to see that VA received the records).  On remand, the AOJ should make appropriate efforts to obtain treatment records from this physician.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include private treatment records from Dr. R.R.C.  The Veteran's assistance should be requested as needed.  Outstanding VA treatment records should also be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's bladder or urinary disorder.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity any bladder or urinary disorder that is currently manifested, or that has been manifested at any time since December 2008.

The examiner should address the Veteran's reported symptoms of having to get up multiple times at night to void, a constant burning sensation in the bladder, and needing to work or stay near a restroom during flare-ups.  See March 2013 videoconference hearing testimony; February 2010 Veteran statement; February 2009 Veteran statement.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the bladder or urinary disorder originated during active duty, or is in any other way causally related to his active duty service?

The examiner should specifically address the Veteran's 1967 hospitalization during service, as well as the Veteran's reports that his urinary symptoms and problems began during service after his hospitalization, and have continued ever since service.  See March 2013 videoconference hearing testimony.

The examiner should also specifically address the Veteran's contention that his current urinary problems and symptoms are related to exposure to herbicides during service.  See February 2010 Veteran statement.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


